STEPHAN, Judge.
On September 4, 1987, Rose Brown, an employee of National Super Markets, Inc., was shot to death by an armed robber while performing her duties in the store. Her surviving spouse, William R. Brown, was awarded Workers’ Compensation benefits as a result of her death. Thereafter, William Brown and Rose Brown’s six children, each of whom was fully emancipated at the time of her death, commenced a wrongful death action against Barrington-Bryce Detective *379Agency and Building Butlers, Inc. apparently on the basis of their failure to maintain the National store as a safe place to work. Shortly before the trial of the wrongful death case was to begin, the plaintiffs and Building Butlers arrived at a settlement agreement. On the second day of trial, plaintiffs and Barrington-Bryce reached a similar agreement. All parties agreed that the total settlement amount of the wrongful death case would be $240,000.
At a hearing held in accordance with Section 537.095, RSMo 1986, William Brown testified that, in his opinion, he and each of the children had suffered an equal loss as a result of Rose Brown’s death and that they agreed that the settlement amount should be divided equally. The circuit court approved the arrangement.
Throughout the period of litigation involving Barrington-Bryce and Building Butlers, National Super Markets, Inc. had been making payments to William Brown under the Workers’ Compensation law. When the settlement was effected, National asserted its claim for subrogation with respect to the gross settlement amounts which Barrington-Brice and Building Butlers agreed to pay to William Brown and to the six children of Rose Brown rather than the one-seventh share of that amount paid with court approval to William Brown. The plaintiff herein, Hardy Menees, an attorney who represented one of the children, agreed to act as trustee of the settlement proceeds and commenced this interpleader action to determine the appropriate division of the settlement proceeds.
National’s principal authority for its argument is Section 287.150-2, RSMo 1986, which provides:
2. When a third person is liable for the death of an employee and compensation is paid or payable under this chapter, and recovery is had either by judgment or settlement for the wrongful death of the employee, subject to subsection 3, the employer shall receive or have credit for all sums paid or payable under this chapter to any one or all of the dependents of the deceased employee to the extent of the settlement or recovery for the wrongful death, whether or not one or all of the dependents are entitled to share in the proceeds of the settlement or recovery and whether or not one or all of the dependents could have maintained the action or claim for wrongful death.
The trial court held, and we agree, that National’s right to subrogation is limited to the amount paid to William Brown as his share of the wrongful death claim. In a case such as this, the employer’s right of recovery is “wholly derivative” of the right of the employee to proceed against the third party tort-feasor. State ex rel. Hwy. & Tr. Comm’n. v. Copeland, 820 S.W.2d 80, 84 (Mo.App.1991).
It follows, therefore, that William Brown’s right of recovery for the death of his wife under the Workers’ Compensation Law cannot properly be reduced by more than he received in settlement of his wrongful death claim. By operation of the Employer’s statutory right of subrogation (§ 287.150), the amount of the settlement with Rose Brown’s spouse became fully creditable to the employer in its obligation to him under the Workers’ Compensation Law. State ex rel. Hwy. & Tr. Comm. v. Copeland, 820 S.W.2d 80, 83 (Mo.App.1991).
The trial court having so ruled, we affirm its judgment in all respects.
GARY M. GAERTNER, C.J., concurs.
SMITH, J., dissents in separate dissenting opinion.